Citation Nr: 0814797	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the RO properly calculated the appellant's countable 
income for 2004 and 2005 in determining eligibility for 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from July 1951 to July 1955.  
He died in May 2004.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in May 2004, and the appellant filed her 
claim for death pension benefits within 45 days from the date 
of his death.

2.  Prior to August 1, 2004, the appellant received a one-
time payment of $5,278 in life insurance proceeds, had no 
earned income, paid $2,651 in burial expenses for the veteran 
and had $547 in accepted medical expenses; her countable 
income was $2,435.

4.  Since August 1, 2004, the countable income for the 
appellant, even when adjusted for unreimbursed medical 
expenses, has far exceeded the applicable maximum annual 
pension rate (MAPR's) for death pension benefits for a 
surviving spouse with no dependents.


CONCLUSION OF LAW

The RO properly calculated the appellant's countable income 
for 2004 and 2005 in determining eligibility for improved 
death pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1541, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.21, 3.23, 
3.31, 3.271, 3.272, 3.273, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2005).  Basic 
entitlement exists if the veteran had qualifying wartime 
service or the veteran at the time of death was receiving or 
entitled to compensation for a service-connected disability 
based on service during a period of war.  Id.  

In addition, the surviving spouse must meet specified net 
worth requirements and have an annual income that does not 
exceed the applicable MAPR.  Id.  

Importantly for this case, payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).

Effective December 10, 2004, the lump proceeds of any life 
insurance policy on a veteran is specifically excluded as 
countable income.  Pub.L. 108-454, Title III, § 303, Dec. 10, 
2004, 118 Stat. 3622 (codified at 38 U.S.C.A. § 1503(a)(11).  
This amendment contained no express effective date, and it is 
presumed that the amendment took effect on the date of its 
enactment.  See Allin v. Brown, 6 Vet. App. 207, 211 (1994).  
As such, the Board can only apply the liberalizing amendment 
of 38 U.S.C.A. § 1503(a)(11) effective December 10, 2004.  
See 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Expenses of the veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272(h).  

Amounts of unreimbursed medical expenses paid within the 12-
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable MAPR for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The pension rate paid is computed by subtracting the 
claimant's countable income from the MAPR.  38 C.F.R. 
§ 3.273.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3). The MAPR is published in Appendix B of 
VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

The MAPR as of December 1, 2003 for a surviving spouse with 
no dependents was $6,634.  See 38 C.F.R. § 3.23(a)(5); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  
Unreimbursed medical expenses exceeding $331 are deductible 
from countable income.

The applicable MAPR as of December 1, 2004 was $6,814.  Id.  
Unreimbursed medical expenses exceeding $340 are deductible 
from countable income.

The applicable MAPR as of December 1, 2005 was $7,094.  Id.  
Unreimbursed medical expenses exceeding $354 are deductible 
from countable income.

The appellant filed her claim for death pension benefits 
within 45 days of the veteran's death.  As such, the 
effective date of an award of death pension is the first day 
of the month in which the veteran's death occurred.  
38 C.F.R. § 3.400(c)(3)(ii).  However, payment of monetary 
benefits commence the month following the effective date of 
the award.  38 C.F.R. § 3.31.

The facts in this case are not in material dispute.  The 
veteran died in May 2004.  The appellant filed her claim for 
death pension benefits in June 2004, within 45 days of the 
veteran's death.

With respect to income, the appellant reported receiving a 
one-time payment of $5,278 in life insurance proceeds 
immediately following the veteran's death.  She had no earned 
income until July 2004.  Her actual reported income is as 
follows: $469 in July 2004, $1116 in August 2004; $1404 in 
September 2004; $560 in October 2004; $910 in November 2004; 
$1,680 in December 2004; $1,400 in January 2005; $1,330 in 
February 2005; $1,680 in March 2005; $1,400 in April 2005; 
$1,400 in May 2005; $1,150 in June 2005; $1,346.50 in July 
2005; $844 in August 2005; $1,646 in September 2005; and 
$1,400 in October 2005.

With respect to unreimbursed medical expenses, the appellant 
paid $2,627.50 in burial expenses for the veteran immediately 
following his death.  In June 2004, VA awarded the appellant 
$300 towards burial expenses.  She initially reported $11.38 
in monthly medical insurance expenses beginning in July 2004, 
and $10 for prescriptive medications in June 2004 and 
September 2004.  She later reported $81.77 in monthly medical 
insurance payments since January 2005, and medicine expenses 
of $30 in January 2005, $32 in April 2005, and $40 in July 
2005.  In a conversation with the RO in September 2005, she 
indicated having no other medical expenses.  

For the months of June and July 2004, the RO paid the 
appellant death pension benefits in the amount of $349 based 
upon a countable annual income of $2,435.  

According to the record, the appellant's income for this time 
period was $5,278, which represented a one-time lump sum 
payment of life insurance proceeds upon the death of the 
veteran.  As indicated above, this type of income was not 
subject to exclusion until the amendment to 38 U.S.C.A. 
§ 1503 on December 10, 2004.

The appellant's deductions for this time period included 
$2,627 in unreimbursed burial expenses and $547 in accepted 
medical expenses.  The Board emphasizes that the appellant 
has not reported medical expenses exceeding $547.  To the 
contrary, she has reported actual expenses of $12 per month 
for health insurance and $20 every third month for 
prescription medications.  On an annualized basis, such 
expenses would equate to $244 in unreimbursed medical 
expenses.  Accordingly, the RO has calculated the accepted 
medical expenses in a very favorable manner.

Accordingly, taking the appellant's income of $5,278, and 
subtracting $2,627 in unreimbursed burial expenses and $216 
for medical expenses (the amount exceeding 5% of the MAPR), 
the appellant had a countable income of $2,435.  Accordingly, 
the appellant's death pension benefits for June and July 2004 
were properly calculated.

Effective August 1, 2004, the RO discontinued the appellant's 
death pension payments on the basis that her countable income 
exceeded the applicable MAPR.  The Board, on review of the 
record, can find no legal basis to warrant death pension 
benefits for any period of time since August 1, 2004.

The Board has considered the appellant's argument that her 
income fluctuates, which is why we considered her income at 
its lowest point (2004) in order to determine if, at any 
point, the appellant had the basis for obtaining a VA pension 
for a limited period of time. 

The appellant had actual earnings of $6139 from July to 
December 2004 (approximately five months).  This equates to 
an annualized income of $12,278 a year.  She had unreimbursed 
burial expenses of $2,327.50, which represents the $300 paid 
by VA towards burial costs.  In subtracting the burial 
expenses from the appellant's income, she would have a 
countable income of $9950, which exceeds by more than $2,800 
the MAPR's in effect from December 1, 2003.  

Her income only increases after this point, providing no 
basis to grant the benefit sought. 

The Board does not in any way suggest that this is a 
"large" amount of income, simply that it fails to meet the 
standard at which the Board may grant a widow a VA pension.   

In such a scenario, the appellant's eligibility for continued 
death pension benefits would require unreimbursed medical 
expenses totaling more than $2,800, which has not been 
alleged or shown.  As shown by the record, the appellant's 
income increased in the year 2005 and her medical expenses 
remained fairly static, consisting primarily of an $82 per 
month insurance payment and medication co-payments of $40 or 
less every three months.  

Accordingly, the amendment change pertaining to the exclusion 
of life insurance proceeds results in no practical benefit to 
the appellant.  On this record, the Board is unable to find 
any formulation of the appellant's countable annual income 
which could provide her any death pension benefits since 
August 1, 2004.

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  The Board also understands the 
high requirements the appellant must meet in order to obtain 
a VA pension.  Nonetheless, VA is bound by the applicable law 
and regulations as written.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels.  The evidence of record 
shows that the appellant's income from July 2004 through the 
present exceeds the statutory limits for entitlement to death 
pension benefits.  The appeal, therefore, is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA does not apply to all types of claims.  For example, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.

Nonetheless, the Board finds that the purposes of a VCAA 
notice have been met in this case.  The issue concerns the 
appellant's eligibility for death pension benefits.  She 
meets all criteria except for having countable income that is 
below the MAPR.  There is no factual dispute as to the amount 
of her gross income or unreimbursed medical expenses.  
Rather, the sole dispute of fact concerns the calculation of 
her countable annual income through the application of 
regulations that allow specified deductions of costs and 
expenses.  

On these issues, the appellant has been provided VA Forms 21-
0518 and 21-8416 that specifically asked her for information 
about these types of expenses.  An RO letter in October 2004 
provided her the criteria for determining pension 
eligibility, including the MAPR limits.  Additionally, the RO 
has documented telephone conversations with the appellant 
searching for potential income deductions.  

As reflected in her VA Form 9 received in March 2006, the 
appellant essentially relies on an equitable argument that 
the regarding the MAPR and countable income should be 
changed.  Her statements are found by the Board to 
demonstrate actual knowledge of the evidentiary requirements 
so that adjudication of the claim at this time would not be 
prejudicial to the appellant.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


